DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-19 are pending.
Claim 1 is amended.
Response to Arguments
Applicant’s arguments, see page 7, filed 09/09/2021, with respect to specification objections have been fully considered and are persuasive. The specification objection has been withdrawn per applicant’s amendments.
Applicant’s arguments, see page 7-8, filed 09/09/2021, with respect to 102 rejection have been fully considered and are persuasive. The 102 rejection has been withdrawn per applicant’s amendments and arguments.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Wilcox US9316553 discloses a differential pressure sensor for sensing a differential pressure of a process fluid, includes a sensor body having a sensor cavity formed therein with a cavity profile. A diaphragm in the sensor cavity deflects in response to an applied differential pressure. The diaphragm has a diaphragm profile. A gap formed between the cavity profile and the diaphragm profile changes as a function of the differential pressure. At least one of the cavity profile and diaphragm profile changes as a function of a line pressure to compensate for changes 
However, Wilcox fails to disclose a deflectable diaphragm comprising a solid piece formed of a second material having a conductive portion, the diaphragm coupled to the cell body and separating the interior cavity into a first cavity and a second cavity; wherein the first and second cavities each contain a dielectric fill-fluid, each of the fill fluids adapted to receive a pressure and exert a corresponding force on the diaphragm the deflectable diaphragm includes a groove region located around a periphery of the deflectable diaphragm and positioned in the interior cavity to provide clearance between the deflectable diaphragm and the cell body during deflection of the deflectable diaphragm.
Leitko et al US20070227252 (hereinafter “Leitko”) discloses a differential pressure transducer includes a transducer housing, a diaphragm, a bellows, and a sensing assembly. The transducer housing, diaphragm, and bellows are coupled to form a pressure chamber. The pressure chamber is separated into two portions by the diaphragm, with each portion arranged to be filled with a process fluid. A pressure differential across the diaphragm causes displacement of the diaphragm. Such displacement is measured by the sensing assembly and used to calculate the pressure differential between the two process fluids. (Fig 3A-7, Paragraph 0025-0058)
However, Leitko fails to disclose a deflectable diaphragm comprising a solid piece formed of a second material having a conductive portion, the diaphragm coupled to the cell body and separating the interior cavity into a first cavity and a second cavity; wherein the first and second cavities each contain a dielectric fill-fluid, each of the fill fluids adapted to receive a pressure and exert a corresponding force on the diaphragm the deflectable diaphragm includes a groove region located around a periphery of the deflectable diaphragm and positioned in the 
Prior arts such as Wilcox and Leitko made available do not teach, or fairly suggest, a deflectable diaphragm comprising a solid piece formed of a second material having a conductive portion, the diaphragm coupled to the cell body and separating the interior cavity into a first cavity and a second cavity; wherein the first and second cavities each contain a dielectric fill-fluid, each of the fill fluids adapted to receive a pressure and exert a corresponding force on the diaphragm the deflectable diaphragm includes a groove region located around a periphery of the deflectable diaphragm and positioned in the interior cavity to provide clearance between the deflectable diaphragm and the cell body during deflection of the deflectable diaphragm.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-19 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIGEL H PLUMB/
Examiner, Art Unit 2855         


/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855